IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT


                            S))))))))))))))Q
                              No. 92-7236
                           Summary Calendar
                            S))))))))))))))Q


     UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

          versus



     THOMAS LOWELL SHAW,

                                               Defendant-Appellant.


                     S))))))))))))))))))))))))Q
      Appeal from the United States District Court for the
                   Southern District of Texas
                     S))))))))))))))))))))))))Q
                          (November 25, 1992)

Before GARWOOD, JONES and EMILIO M. GARZA, Circuit Judges.

GARWOOD, Circuit Judge:

     Defendant-appellant Thomas Lowell Shaw (Shaw) was convicted,

on his plea of guilty, of unlawful escape from custody in the

Federal Prison Camp at Three Rivers, Texas, on May 19, 1991,

contrary to 18 U.S.C. § 751(a).      He was sentenced to twenty-six

months' imprisonment, followed by two years' supervised release,

and a fifty dollar special assessment. Shaw now brings this appeal

challenging only his sentence.      Finding no reversible error, we

affirm.
                      Facts and Proceedings Below

     In August 1990, Shaw was convicted on two counts of an

indictment charging possession of a firearm by a convicted felon

contrary to 18 U.S.C. § 922(g)(1) and falsely representing a number

to be a social security account number contrary to 42 U.S.C. §

408(g)(2).       On November 20, 1990, he was sentenced for these

offenses to consecutive terms of imprisonment of five months

(firearms count) and three years (social security number count).

To commence service of this sentence as directed by the Attorney

General, Shaw reported to the Federal Prison Camp at Three Rivers,

Texas, on January 14, 1991. He continued serving his sentence at

the Federal Prison Camp at Three Rivers until May 19, 1991, when he

was discovered missing.       He had not been given permission to be

absent from the camp.    On October 18, 1991, Shaw was apprehended by

United States Marshals near Houston.      He was subsequently indicted

for, and pleaded guilty to, escape from custody contrary to 18

U.S.C. § 751(a).

     At his initial sentencing hearing on February 18, 1992, Shaw

objected for the first time to the pre-sentence report for not

assessing    a   four-level   downward   reduction   under   U.S.S.G.   §

2P1.1(b)(3), for escape from the non-secure custody of a correction

center, community center, "halfway house," or similar facility.1

1
     This section provides in pertinent part that "[i]f the
defendant escaped from the non-secure custody of a community
corrections center, community treatment center, 'halfway house,'
or similar facility . . . decrease the offense level under (a)(1)
by 4 levels . . . ." U.S.S.G. § 2P1.1(b)(3). Section
2P1.1(a)(1) requires a base offense level of 13 for escape if
"custody or confinement is by virtue of . . . conviction of any

                                    2
He argued that the only requirement under section 2P1.1(b)(3) was

that his incarceration was in "non-secure custody," as demonstrated

by the fact that he had effected his escape from the camp without

having to cross a fence or any other type of barrier.               The district

court adjourned the hearing in order to give the government the

opportunity     to   produce       witnesses   who    could        describe   the

characteristics of the Three Rivers camp.

     On March 9 and March 23, 1992, the district court conducted

second and third sentencing hearings at which it received testimony

concerning     the   Three   Rivers    correctional    institution.           The

testimony described the institution as being eight miles outside of

the city of Three Rivers, and as being composed of a medium and a

minimum security facility.            The minimum security facility was

referred to as the camp.       The Three Rivers camp is classified as a

satellite camp, as opposed to an independent camp, because it is

physically located within the same compound as the prison facility.

The medium security facility is surrounded by two perimeter fences,

and although no immediate fence surrounds the camp, a barbed-wire

fence   does    encircle     the    37-acre    perimeter      of     the   entire

institution.

     The only two entrances to the property are driveways; to leave

the property by any other means, one would have to cross the

barbed-wire fence.      This fence was not erected or maintained to

detain prisoners but rather as a boundary marker and to keep

livestock out.       Every new inmate is given verbal and written


offense."    U.S.S.G. § 2P1.1(a)(1).

                                       3
instructions on what constitutes "out of bounds" at the camp, and

is warned that violations of the boundaries result in incident

reports and corresponding sanctions.

       The district court also received testimony concerning the

attributes of institutions described in section 2P1.1(b)(3). These

institutions, such as a community center or a half-way house, allow

an inmate at "mid-point" to readjust to the community setting, and

they   represent    the   lowest   custody    level   within     the   system.

Generally, an individual moves from a prison camp to one of these

institutions as he draws nearer to his release date, although an

individual could be placed in such a facility from the outset.

Most inmates are sent to such a facility within the last six months

of their incarceration, while an inmate could be imprisoned up to

eight years in a prison camp.

       A   major   difference   between      the   community    center    type

facilities and a prison camp is that the convicted individual is

actually confined in the camp.            At the community center, the

individual returns to the center each evening, after participating

all day as a member of the community work force.               Members of the

community centers may come and go as they please; inmates of the

Three Rivers prison camp must have permission before they may leave

the camp. Furthermore, at the Three Rivers camp, the prisoners are

counted at least five times a day, six on weekends.              Furthermore,

on camp regular work detail or in the camp's community custody

program where inmates work in the community, the inmates are

visually accounted for at least every two hours.          Camp inmates are


                                     4
never allowed unauthorized visitors.            Visiting hours are strictly

enforced with only a certain number of visits allowed per month.

       In these ways, the prison camp separates the inmate from the

community and restricts his contact with people on the "outside."

By contrast, at community centers individuals merely sign in and

out.    The center residents maintain contact with the community

because    the   principal   purpose       is   reintegration.     Extensive

community contact is encouraged since not only must the individual

readjust to society, but he must also pay for his medical care and

subsistence while staying at the center, as well as turn over a

portion of his gross earnings to the facility to help offset its

expenses.     Community centers are generally not operated by the

federal     government.      The   federal      governmentSQthe   Bureau    of

PrisonsSQoperates the prison camp and bears the full cost for

incarceration there.

       The district court ruled that in order to qualify under

section 2P1.1(b)(3), the defendant must not only show that he

escaped from a non-secure facility but that the facility was

similar to the institutions described in section 2P1.1(b)(3).              The

court found that the Federal Prison Camp at Three Rivers was not a

facility similar to those listed in section 2P1.1(b)(3).                   The

district court accordingly denied Shaw's request for a downward

adjustment in his offense level under section 2P1.1(b)(3).                 The

court then calculated Shaw's offense level as eleven,2 and his

2
     Shaw's base offense level was calculated as thirteen under
section 2P1.1(a)(1); the offense level was reduced to eleven by a
two-level reduction for acceptance of responsibility. Section

                                       5
criminal history category as five, resulting in a guideline range

of twenty-four to thirty months. The district court sentenced Shaw

to twenty-six months' incarceration. Shaw now appeals the district

court's denial of a 2P1.1(b)(3) downward adjustment to his offense

level.

                                Discussion

     Shaw contends that the district court in determining whether

the camp   was   similar   to   the   facilities   mentioned   in   section

2P1.1(b)(3) erred by considering factors other than whether the

camp was similar in that its custody of Shaw was non-secure.          Shaw

cites the application notes to guideline 2P1.1, which define non-

secure custody as "custody with no significant physical restraint."

U.S.S.G. § 2P1.1, comment. (n.1). Shaw argues that this definition

should be the only similarity considered.          Under this framework,

Shaw argues that he squarely fits within the application note

definition because it gives as an example of "non-secure custody"

the situation "where a defendant walked away from a work detail

outside the security perimeter of an institution."             Id.    Shaw

argues that escape by walking away from a federal prison camp

mirrors this example.3


3E1.1.
3
     Shaw also seems to argue that federal prison camps might be
similar to community centers in other aspects besides "non-secure
custody." However, at sentencing he in essence admitted that a
prison camp was not similar to a community center and that the
institutions had different purposes. The district court
acknowledged his concession.
     The district court's determination whether the facilities
were similar was a factual determination because it required the
court to draw conclusions from the evidence presented at the

                                      6
       We agree that one element for awarding an adjustment under

section 2P1.1(b)(3) is a showing that the defendant escaped from

"non-secure custody."4        However, this is not the only element.

Shaw   cites   one   case   that   squarely   addresses   this   issue   and

concludes that the sole requirement for section 2P1.1(b)(3) is that

the facility's custody is "non-secure."        United States v. Agudelo,

768 F.Supp. 339 (N.D. Fla. 1991).         The Agudelo court determined

that a defendant who had walked away from Eglin Federal Prison Camp

at Eglin Air Force Base, Florida, had done so from a "non-secure

custody" facility.      Id.    Based only on this finding, the court

granted a section 2P1.1(b)(3) reduction.          The Agudelo court does

not consider if this section might require additional findings and

does not explain why "non-secure custody" is the only element to be

considered.     We decline to follow the Agudelo court's analysis

because it simply ignores the rest of section 2P1.1(b)(3), which is

concerned with "the non-secure custody of a community corrections

center, community treatment center, 'halfway house,' or similar


sentencing hearing. United States v. Mejia-Orosco, 867 F.2d 216,
220 (5th Cir. 1989) (holding that a district court's finding was
factual because it required the court to "draw an inference from
a variety of data"). Since Shaw did not challenge the district
court's factual determination at the sentencing hearings, his
argument is waived. United States v. Smallwood, 920 F.2d 1231,
1238 (5th Cir. 1991) (holding that "a fact matter must be the
subject of an objection at the time of sentencing if it is to be
an issue on appeal"). In any event, the evidence amply
supportsSQand indeed compelsSQthe district court's finding.
4
     We observe that section 2P1.1(b)(2) provides (with a limited
exception) for reduction of base offense level "[i]f the
defendant escaped from non-secure custody and returned
voluntarily within 96 hours." Shaw did not return voluntarily or
within 96 hours, and does not claim entitlement to a section
2P1.1(b)(2) reduction.

                                      7
facility."5

       As pointed out in United States v. Brownlee, 970 F.2d 764

(10th Cir. 1992), Shaw's argument must be rejected because it,

       "ignores the plain language of U.S.S.G. §2P1.1(b) which
       dictates that two circumstances must be present before an
       escapee receives the four-level reduction: first, the
       escape must be from non-secure custody, and, second, the
       non-secure custody must be provided by a particular type
       of facility, i.e., a community corrections center,
       community treatment center, halfway house or similar
       facility." Id. at 765.

To     give   the     language     of    section       2P1.1(b)(3)        any        other

interpretation       "would    render     the    limiting    modifiers      of       this

subsection meaningless."          United States v. McGann, 960 F.2d 846,

847 (9th Cir. 1992). The McGann court compared section 2P1.1(b)(3)

with    section     2P1.1(b)(2),     which      does   not   have   any    modifying

language to the words "non-secure custody."6                    As explained in

McGann, "When the Guidelines apply broadly to cover escapes from

all types of non-secure custody, the language of the provision

states so explicitly."         Id.      We agree.      As noted by the Brownlee

court,    "prison      camps     were    recognized      institutions           in    the

corrections system long before the enactment of the sentencing

guidelines and, had the Sentencing Commission intended that prison


5
     One other district court also held that a federal prison
camp was a non-secure facility and that this factor would allow a
section 2P1.1(b)(3) sentence reduction. United States v. Crosby,
762 F. Supp. 658 (W.D. Pa. 1991). However, that case was
concerned with whether section 2P1.1(b)(3) could be applied
retroactively, and, as Shaw admits in his brief, the issue sub
judice was not raised by any party but was merely assumed. Id.
at 659.

6
       See note 4 supra.

                                          8
camps be within the purview of §2P1.1(b)(3), it could have included

them specifically."     Brownlee, 970 F.2d at 765.           We hold that in

awarding a downward adjustment under section 2P1.1(b)(3), the

district court must find not only that the defendant escaped from

non-secure custody, but also that the facility escaped from either

is, or is a facility similar to, a community corrections center,

community treatment center, or halfway house.

       The evidence from the sentencing hearings amply supports

SQindeed compelsSQthe district court's finding that a federal prison

camp is not a facility similar to a community corrections center,

community   treatment   center,    or    halfway    house.     As   noted   in

Brownlee,   "The    facilities    listed      in   [2P1.1(b)(3)]    are     all

integrated into the community.          A prison camp, even though there

may be no perimeter barriers and residents may have some freedom to

come and go, is an environment separated from the community."               Id.

We would also add that the federal prison camp's purpose is to

incarcerate the inmate while the community center's purpose is to

bring the inmate back into society.        The district court did not err

in refusing to reduce Shaw's sentence under section 2P1.1(b)(3).

Although Shaw may have escaped from non-secure custody, he did not

escape from a facility similar to a community corrections center,

community treatment center, or halfway house.

                                 Conclusion

     Shaw has failed to demonstrate any error in his sentence, and

it is accordingly




                                     9
     AFFIRMED.




10